RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit Rule 206
                                    File Name: 12a0267p.06

                UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT
                                  _________________


 CATHERINE BALSLEY, a/k/a Catherine Bosley; X
                                                   -
                           Plaintiffs-Appellees, --
 RICHARD BROWN,

                                                   -
                                                       No. 11-3445

                                                   ,
                                                    >
                                                   -
            v.

                                                   -
                                                  N
 LFP, INC.,
                          Defendant-Appellant.
                    Appeal from the United States District Court
                   for the Northern District of Ohio at Cleveland.
            No. 1:08-cv-491—Solomon Oliver, Jr., Chief District Judge.
                                   Argued: July 17, 2012
                          Decided and Filed: August 16, 2012
            Before: GUY and CLAY, Circuit Judges; HOOD, District Judge.*

                                    _________________

                                         COUNSEL
ARGUED: Timothy P. Murphy, LIPSITZ GREEN SCIME CAMBRIA, LLP, Buffalo,
New York, for Appellant. Richard C. Haber, HABER POLK KABAT LLP, Cleveland,
Ohio, for Appellees. ON BRIEF: Timothy P. Murphy, LIPSITZ GREEN SCIME
CAMBRIA, LLP, Buffalo, New York, for Appellant. Andrew A. Kabat, HABER POLK
KABAT LLP, Cleveland, Ohio, for Appellees.
                                    _________________

                                         OPINION
                                    _________________

        CLAY, Circuit Judge. Defendant LFP, Inc. (a.k.a. Larry Flynt Publications),
publisher of Hustler magazine, appeals multiple orders of the district court, following
a jury verdict in favor of Plaintiffs Catherine Balsley (a.k.a. Catherine Bosley) and her


        *
        The Honorable Denise Page Hood, United States District Judge for the Eastern District of
Michigan, sitting by designation.


                                               1
No. 11-3445         Balsley, et al. v. LFP                                         Page 2


husband Richard Brown in their action for direct copyright infringement, filed under 17
U.S.C. §§ 101 et seq. Defendant appeals the district court’s denial of its Rule 50(b)
motion for judgment as a matter of law, its Rule 59 motion for a new trial, and its motion
for attorney’s fees. For the reasons set forth below, we AFFIRM the district court’s
orders.

                                    BACKGROUND

          A.     Hustler Magazine’s “Hot News Babes” Contest

          Defendant LFP owns and publishes Hustler magazine, a monthly magazine that
“contains graphic images and stories about sex.” The magazine publishes extremely
illicit photographs, both real and fabricated. Relevant to this case is a section of the
magazine called “Bits & Pieces,” which has a recurring “Hot News Babes” piece. The
“Hot News Babes” piece is a “contest” that has been a part of the magazine since 2005
and is listed in each issue’s Table of Contents. The contest invites Hustler readers to
nominate young, attractive female news reporters; Hustler editors then review the
submissions and feature one reporter’s picture in each edition. The reader who
nominates the chosen reporter receives a “prize pack.” Hustler’s Editorial Director
Bruce David, Managing Editor N. Morgan Hagen, and “Bits & Pieces” Editor Keith
Valcourt agreed that the contest was created to encourage reader participation and
interest in the magazine and to generate magazine sales.

          B.     Bosley’s Photographs

          In March 2003, Bosley was a 37-year-old news anchor for a CBS television
affiliate in Ohio. While on vacation in Florida, Bosley entered a “wet t-shirt” contest at
a bar and ultimately danced nude. An amateur photographer named Gontran Durocher
was in attendance and took pictures of Bosley in various states of undress, without
Bosley’s knowledge. Durocher published the photographs of Bosley on lenshead.com
from May to June 2003. Durocher included a visual copyright notice with each photo
and provided a general warning that the photographs were the property of lenshead.com
No. 11-3445        Balsley, et al. v. LFP                                       Page 3


and could not be reproduced in part or whole. A few months later, Bosley lost her
position as anchor when the story was publicly reported.

       Plaintiffs sought ownership of the photographs so that they would have a legal
means of ending the photographs’ dissemination. They negotiated with Durocher, who
sold, transferred, and assigned all rights, title, and interest in the copyright to the
photographs to Plaintiffs. Plaintiffs then registered their acquired copyright with the
United States Copyright Office on August 25, 2004.          As public interest in the
photographs diminished in 2004, Bosley was employed as a television reporter in
another city.

       C.       Hustler’s Use of Bosley’s Photograph

       One of Hustler’s readers, Ken Blazina, was aware of Hustler’s “Hot News
Babes” contest and decided to nominate Bosley as a “hot news babe” several years after
the Florida incident. Blazina wrote to Hustler on August 5, 2005 and described Bosley
as the “HOTTEST babe ever.” He did not include a photograph, but he did explain that
nude photographs of Bosley were available online. Blazina also mentioned that Bosley
lost her job because of the lenshead.com publication of the photographs. Blazina’s
submission was received by Valcourt and given to David, who asked Hustler’s art
department to locate pictures of Bosley. David received three pictures in response: a
professional head shot of Bosley and two pictures taken of Bosley during the “wet t-
shirt” contest, one where Bosley was completely nude and another where she had
partially exposed her breast while being sprayed with a hose. The latter image was one
of the photographs taken by Durocher and copyrighted by Plaintiffs (hereinafter “the
Bosley photograph”).

       Defendant’s editors were aware that the Bosley photograph was copyrighted, but
did not know who the owner was. David allegedly sent the Bosley photograph to Mark
Johnson, Hustler’s Research Director, and asked Johnson to locate the copyright owner.
David contended that Johnson attempted to locate the photograph’s copyright owner but
was unable to do so. Johnson, however, testified that no one asked him to find the
copyright owner and that he never attempted to do so. Having failed to locate the
No. 11-3445        Balsley, et al. v. LFP                                          Page 4


copyright owner, Defendant asked its retained counsel, William Feigenbaum at Lipsitz,
Green, Scime, Cambria, LLP, whether it could publish the Bosley photograph in Hustler
without obtaining a license from the copyright owner. Defendant did not provide any
information to its counsel regarding where or how the photograph would be used.
Feigenbaum concluded that Defendant could publish the photograph as “fair use”
without the need for permission.

       Defendant ultimately published the Bosley photograph in the February 2006
issue of Hustler, designating Bosley as the “Hot News Babe” of that month. Next to the
picture, Defendant included a short description of Bosley and a description of the “Hot
News Babe” contest:

               This month’s eye candy is Catherine Bosley from Cleveland’s
       WOIO Channel 19. The anchorwoman not only looks good, but
       apparently also likes to party. Previously, while at WKBN in
       Youngstown, Ohio, she tendered her resignation after topless shots of the
       fetching blonde at a Florida wet T-shirt contest surfaced all over the
       Internet. Thanks to K.B. for an excellent submission.
               Remember, to nominate a local news babe, provide the hottie’s
       full name, station and channel (include a picture if possible). Should
       your favorite be chosen as an issue’s “Tasty Talking Head,” you’ll
       receive a HUSTLER prize pack. Send your pick to HUSTLER’s “Hot
       News Babes,” c/o Bits & Pieces, 8484 Wilshire Blvd., Suite 900, Beverly
       Hills, CA 902111.

The three-sentence portion describing Bosley was reworded using the information in
Blazina’s contest submission letter. Ultimately, 380,000 copies of the February 2006
issue of Hustler were published and 180,474 were sold, with gross sales in excess of one
million dollars.

       D.      Plaintiffs’ Civil Action

       Plaintiffs eventually discovered that their copyrighted photograph was published
by Hustler. In February 2008, they filed a complaint against Defendant in the district
court asserting (1) direct copyright infringement, in violation of 17 U.S.C. §§ 101 et
seq.; (2) contributory copyright infringement, in violation of 17 U.S.C. §§ 101 et seq.;
No. 11-3445         Balsley, et al. v. LFP                                           Page 5


(3) vicarious copyright infringement, allegedly in violation of 17 U.S.C. § 106(1), (3),
and (5); (4) violation of the Ohio common law right of privacy; (5) violation of the Ohio
Revised Code (ORC) §§ 2741.01 et seq. right of publicity; (6) violation of the Ohio
Deceptive Trade Practices Act (ODTPA), ORC §§ 4165.01 et seq.; and (7) liability
under respondeat superior. Prior to trial, the parties jointly and voluntarily stipulated to
dismissal of counts (2) and (3) for contributory and vicarious copyright. The district
court dismissed count (6) for the ODTPA violation and count (7) for respondeat superior
due to failure to state a claim under Federal Rule of Civil Procedure 12(b)(6). Later, the
court granted summary judgment to Defendant under Federal Rule of Civil Procedure
56 on counts (4) and (5) for violation of the Ohio right to privacy and right of publicity.
Finally, a jury trial was held on the only remaining claim, count (1) for direct copyright
infringement.

        At trial, the parties provided several stipulations:

                1. Defendant LFP, Inc. published a photograph of
                Catherine Bosley in the February, 2006 issue of Hustler
                magazine identified as “#40 Bosley with Hose.”
                2. Plaintiffs owned the copyright to photograph “#40
                Bosley with Hose” when it was published by Defendant
                LFP in the February 2006 issue of Hustler magazine.
                3. Defendant LFP did not receive the permission of
                Plaintiffs to utilize photograph “#40 Bosley with Hose”
                in the February 2006 issue of Hustler magazine.

        Although Defendant admitted the elements of direct copyright infringement, it
raised the affirmative defense of the fair use doctrine and argued that its conduct was not
willful in light of its reliance on counsel’s advice. To support its fair use defense,
Defendant called several of LFP’s employees, as well as Feigenbaum, as witnesses.
Defendant also called Renee Howdeshell as an expert witness on the issue of profits.
Defendant submitted that the total sales for the February 2006 issue was $832,000, with
an additional $316,000 in advertising revenue. Howdeshell testified that even though
Defendant profited from the February 2006 edition, none of the profits could be
attributed to Plaintiffs’ photograph, because the magazine is usually sold in shrinkwrap
No. 11-3445         Balsley, et al. v. LFP                                            Page 6


and because there was no reference to the photograph on the magazine’s cover.
Plaintiffs argued that Defendant had profited from the photograph and suggested that the
profit amounted to $265,000.

        Following the presentation of the evidence, Defendant moved for judgment as
a matter of law under Rule 50(a) on the basis that its actions were covered by the “fair
use” doctrine, and thus it could not be liable for direct copyright infringement. The
district court reserved its decision.

        The jury found in favor of Plaintiffs on the direct copyright infringement claim,
thereby rejecting Defendant’s fair use defense. The jury explicitly found, however, that
Defendant’s conduct was not “willful” in light of the Defendant’s defense of good
faith/advice of counsel. The jury awarded $135,000 to Plaintiffs. The district court then
denied Defendant’s Rule 50(a) motion. Defendant filed a motion under both Rule 50(b),
as a renewed motion for judgment as a matter of law, and Rule 59, as a motion for a new
trial, arguing that no reasonable jury could have rejected its fair use defense, that
statements made by Plaintiffs’ counsel prejudiced Defendant’s right to a fair trial, and
that the award of profits was excessive. The district court denied the motion on all
grounds.

        Subsequently, Defendant and Plaintiffs both filed motions to recover attorney’s
fees. The district court granted attorney’s fees to Plaintiffs as the prevailing party, in the
amount of $133,812.51, but denied Defendant’s request for fees. Defendant timely
appealed the district court’s orders.

                                        DISCUSSION

I.      RULE 50(b) MOTION FOR JUDGMENT AS A MATTER OF LAW

        We review de novo a renewed motion for judgment as a matter of law filed
pursuant to Federal Rule of Civil Procedure 50(b). Barnes v. City of Cin., 401 F.3d 729,
736 (6th Cir. 2005). “Judgment as a matter of law may only be granted if, when viewing
the evidence in a light most favorable to the non-moving party, giving that party the
benefit of all reasonable inferences, there is no genuine issue of material fact for the jury,
No. 11-3445            Balsley, et al. v. LFP                                                     Page 7


and reasonable minds could come to but one conclusion in favor of the moving party.”
Id. Where, as here, a party raises a Rule 50(b) motion on the basis that the jury’s
decision was against the weight of evidence:

         the standard of review . . . is identical to that used by the district court.
         The evidence should not be weighed, and the credibility of the witnesses
         should not be questioned. The judgment of this court should not be
         substituted for that of the jury . . . .

Williams v. Nashville Network, 132 F.3d 1123, 1130–31 (6th Cir. 1997); Tisdale v. Fed.
Express Corp., 415 F.3d 516, 531 (6th Cir. 2005).

         Defendant argues that the district court erred in denying its Rule 50(b) motion,
because Defendant contends that a reasonable jury could not have rejected its fair use
defense against Plaintiffs’ direct copyright infringement claim.1 Direct copyright
infringement may be proved by demonstrating: “(1) ownership of a valid copyright; and
(2) copying of constituent elements of the work that are original.” Bridgeport Music,
Inc. v. WB Music Corp. (WB Music I), 508 F.3d 394, 398 (6th Cir. 2007). Defendant
admitted to the two elements of copyright infringement, but raised the affirmative
defense that it was not subject to liability because its use of the Bosley photograph was
fair. See Zomba Enters., Inc. v. Panorama Records, Inc., 491 F.3d 574, 581 (6th Cir.
2007).

         The “fair use” defense has been codified by statute and provides, in relevant part:

         [T]he fair use of a copyrighted work, including such use by reproduction
         in copies . . . , for purposes such as criticism, comment, news reporting,
         teaching . . . , scholarship, or research, is not an infringement of
         copyright. In determining whether the use made of a work in any
         particular case is a fair use the factors to be considered shall include—
                 (1) the purpose and character of the use, including whether such
                 use is of a commercial nature or is for nonprofit educational purposes;

         1
           Defendant also appears to appeal the district court’s denial of its Rule 56 motion for summary
judgment and its Rule 50(a) motion for judgment as a matter of law. However, “in cases where an
appellant made a Rule 56 motion for summary judgment that was denied, makes those same arguments
in a Rule 50(a) motion at the close of evidence that was also denied, lost in front of a jury, then renewed
its arguments in a rejected Rule 50(b) motion after the entry of judgment, we will review only the denial
of the Rule 50(b) motion.” K & T Enters., Inc. v. Zurich Ins. Co., 97 F.3d 171, 174 (6th Cir. 1996); see
Oritz v. Jordan, 131 S. Ct. 884, 889 (2011).
No. 11-3445        Balsley, et al. v. LFP                                            Page 8


               (2) the nature of the copyrighted work;
               (3) the amount and substantiality of the portion used in relation
               to the copyrighted work as a whole; and
               (4) the effect of the use upon the potential market for or value of
               the copyrighted work.

17 U.S.C. § 107. These four factors guide courts in deciding cases within the purpose
of the fair-use doctrine, which “is to ensure that courts ‘avoid rigid application of the
copyright statute when, on occasion, it would stifle the very creativity which that law is
designed to foster.’” Zomba Enters., 491 F.3d at 581 (quoting Princeton Univ. Press v.
Mich. Doc. Servs., Inc., 99 F.3d 1381, 1385 (6th Cir. 1996) (en banc), cert. denied, 520
U.S. 1156, (1997)). We must consider these factors in light of the evidence in the record
to determine whether reasonable minds could have come to the conclusion that
Defendant’s publication did not constitute fair use.

       A.      Purpose and Character of the Use

       Under the first factor, we study “the purpose and character of the use, including
whether such use is of a commercial nature or is for nonprofit educational purposes.”
17 U.S.C. § 107(1). In evaluating the facts under this element, “we consider whether the
new work is ‘transformative,’ and whether the use of that work is for commercial or
noncommercial purposes.” Zomba Enters., 491 F.3d at 582; Campbell v. Acuff-Rose
Music, Inc., 510 U.S. 569, 579 (1994) (holding that transformative works “lie at the heart
of the fair use doctrine[]” because their creation furthers “the goal of copyright, to
promote science and the arts”). The issue is not just whether the “sole motive of the use
is monetary gain,” but whether “the user stands to profit from exploitation of the
copyrighted material without paying the customary price.” Lexmark Int’l, Inc. v. Static
Control Components, Inc., 387 F.3d 522, 544 (6th Cir. 2004) (internal quotation marks
and emphasis omitted). The Supreme Court has further described this inquiry as one
where the court considers:

       whether the new work merely “supersedes the objects” of the original
       creation, . . . [i.e.,] “supplanting” the original . . . or instead adds
       something new, with a further purpose or different character, altering the
No. 11-3445        Balsley, et al. v. LFP                                         Page 9


       first with new expression, meaning, or message; it asks, in other words,
       whether and to what extent the new work is “transformative.”

Campbell, 510 U.S. at 579 (internal alterations and citation omitted). Where “an original
work is merely retransmitted in a different medium” or where the “resulting use of the
copyrighted work . . . [is] the same as the original use,” the new work is not
“transformative.” Kelly v. Arriba Soft Corp., 336 F.3d 811, 818–19 (9th Cir. 2003)
(substituted opinion).

       In this case, Defendant’s use of the Bosley photograph was clearly for
commercial purposes, rather than for noncommercial, educational purposes. Hustler
editors admitted that the “Hot News Babes” section of the magazine was added to
generate interest, sales, and profits. And common sense informs any reasonable jury that
the contest would, in fact, be in place for commercial purposes, by encouraging the
involvement of its readers and promising illicit pictures of real women who are in the
public eye. Although Defendant argued at trial that the “Hot News Babes” piece was a
noncommercial, informative commentary on Bosley, the jury could have rejected that
argument in light of the contest aspect of the piece, the picture and description of the
Bosley photograph that appeared in Hustler, and the fact that the incident giving rise to
the picture was three years old and no longer considered newsworthy.

       We must next consider whether there was anything “transformative” in
Defendant’s use of the Bosley photograph. The picture was unaltered other than for
minor cropping and was merely reprinted in a different medium—a magazine rather than
a website—essentially serving as a market replacement.           Although reprinting a
photograph may not result in an automatic copyright violation, see Perfect 10, Inc. v.
Amazon.com, Inc., 508 F.3d 1146, 1165 (9th Cir. 2007), we agree that Defendant did not
add any creative message or meaning to the photograph. See Campbell, 510 U.S. at 579.
Defendant’s use of the photograph was the same as Durocher’s original use—to shock,
arouse, and amuse. Defendant argues that its use was transformative because the
original work was published on lenshead.com to depict the fact that Bosley participated
in the wet t-shirt contest, whereas Defendant used the picture to “illustrate its
No. 11-3445         Balsley, et al. v. LFP                                           Page 10


entertainment news story.” We disagree with this tenuous assertion. “In light of the
context of the publication, the jury could have reasonably concluded that the photograph
was used . . . to enhance readership, rather than as a social commentary.” Brewer v.
Hustler Magazine, Inc., 749 F.2d 527, 529 (9th Cir. 1984) (also involving Hustler’s
publication of a photograph in its “Bits & Pieces” magazine section). The jury could
have reasonably concluded that Hustler was selling a picture, not a story.

        B.      Nature of the Copyrighted Work

        Turning to the second factor, we must assess “the nature of the copyrighted
work.” 17 U.S.C. § 107(2). “The law generally recognizes a greater need to disseminate
factual works than works of fiction or fantasy.” Harper & Row, Publishers, Inc. v.
Nation Enters., 471 U.S. 539, 563 (1985). “Courts . . . consider[] two aspects of the
work in evaluating this factor: first, the extent to which it is a creative work enjoying
broader copyright protection as opposed to a factual work requiring broader
dissemination, and second, whether it is unpublished, in which case the right of first
publication is implicated.” Nunez v. Caribbean Int'l News Corp., 235 F.3d 18, 23
(1st Cir. 2000) (internal citations omitted). The artist’s right of first publication does not
apply in this case, so we discuss only whether the work was factual or creative.

        Defendant admits that photographs may sometimes be the creative work of the
photographer, but argues that, here, Durocher did not direct Bosley or create the
background for the images, so the Bosley photograph cannot be considered his creative
work. Plaintiffs respond that the photograph was a creative work because Durocher had
control over the exposure of the film (i.e., shutter speed and flash settings), used his
artistic skill to edit the pictures for size, color, and clarity, and chose which images to
publish based on the allurement of the subject.

        Our Circuit has not yet determined whether photographs are factual or creative
in nature. The Ninth Circuit has held that “[p]hotographs that are meant to be viewed by
the public for informative and aesthetic purposes . . . are generally creative in nature,”
Kelly, 336 F.3d at 820, while the First Circuit has held that photographs are both factual
and creative. Nunez, 235 F.3d at 23. We agree that photographs have varying degrees
No. 11-3445           Balsley, et al. v. LFP                                                   Page 11


of creativity. The parties’ arguments persuade us that the Bosley photograph possesses
a mixed nature of fact and creativity. Consequently, the jury could reasonably find that
this factor weighed in slight favor of Plaintiffs or, at the very least, its impact was
neutral.

          C.      The Amount and Substantiality of the Use

          We next inspect “the amount and substantiality of the portion used in relation to
the copyrighted work as a whole” to help us determine whether the use was fair.
17 U.S.C. § 107(3). Defendant argues that because it published only one photograph,
rather than the collection of the photographs of Bosley that were posted on lenshead.com
and copyrighted by Plaintiffs, the third factor weighs in its favor. Defendant’s argument
is not well taken. Defendant published the entire photograph at issue less minor
cropping of the background. See Brewer, 749 F.2d at 529. “While wholesale copying
does not preclude fair use per se, copying an entire work militates against a finding of
fair use.” Kelly, 336 F.3d at 820 (internal quotation marks omitted).2

          D.      Effect of the Use on the Potential Market

          Finally, under the fourth factor, we examine “the effect of the use upon the
potential market for or value of the copyrighted work.” 17 U.S.C. § 107(4). This factor
is important to our analysis, Harper & Row, 471 U.S. at 566, and weighs in the
plaintiff’s favor if she can “show[] that the purpose or character of the use was
commercial.” Nat’l Rifle Ass'n of Am. v. Handgun Control Fed’n, 15 F.3d 559, 561 (6th
Cir. 1994). This is so because “every commercial use of copyrighted material is
presumptively an unfair exploitation of the monopoly privilege that belongs to the owner
of the copyright.” Sony Corp. of Am. v. Universal City Studios, Inc., 464 U.S. 417, 451
(1984).



          2
          Other courts have suggested that this factor may be of lesser import where the publication of a
photograph is involved, because a photograph’s value usually lies only in its full reproduction. Nunez,
235 F.3d at 24; Haberman v. Hustler Magazine, Inc., 626 F. Supp. 201, 212 (D. Mass. 1986). Even if we
were to agree with this point, it does not shift the balancing test in favor of Defendant, but merely
diminishes the extent to which the factor weighs in Plaintiffs’ favor.
No. 11-3445         Balsley, et al. v. LFP                                         Page 12


        Defendant’s publication of the photograph was commercial; thus, the
presumption of unfair exploitation applies. Defendant attempts to rebut the presumption
by arguing not that its publication had no effect on the market, but rather that Plaintiffs
have no present intention of exploiting the market for the Bosley photograph, so
Plaintiffs have not and will not suffer harm. Of course, a copyright owner is not required
to show that actual harm has come to her, Sony Corp., 464 U.S. at 451, but must show
merely a “potential” effect on the market for the copyrighted work. Harper & Row,
471 U.S. at 568–69. We agree with Plaintiffs that their current desire or ability to avail
themselves of the market for the Bosley photograph is immaterial to the issue outlined
by the statute, namely, whether there is potential for an adverse effect on the market for
the photograph should the challenged use become widespread. Id. at 568. Plaintiffs
presented ample evidence of the vast market for the Bosley photograph, and they
persuasively argued that Defendant’s publication and sale of the picture “directly
competed for a share of the market for” the Bosley photograph. Id. The jury would not
be unreasonable in finding that this factor weighed in favor of Plaintiffs because
Defendant failed to rebut the presumption that its publication of the Bosley photograph
affected the market.

        In conclusion, we hold that the jury was not unreasonable in weighing the four
statutory factors of the fair use defense in Plaintiffs’ favor. Thus, the district court did
not err in denying Defendant’s Rule 50(b) motion for judgment as a matter of law.

II.     RULE 59 MOTION FOR A NEW TRIAL: COMMENTS BY PLAINTIFFS’
        COUNSEL

        Defendant moved for a new trial, asserting that comments made by Plaintiffs’
counsel in its opening statement and closing argument were improper and prejudicial.
The district court denied the motion. We review a denial of a Rule 59 motion for a new
trial for abuse of discretion. Tisdale, 415 F.3d at 528. “An abuse of discretion occurs
when the district court has relied on clearly erroneous findings of fact, when it
improperly applies the law, or when it uses an erroneous legal standard.” Tahfs v.
Proctor, 316 F.3d 584, 593 (6th Cir. 2003).
No. 11-3445        Balsley, et al. v. LFP                                            Page 13


       “[A] new trial is warranted when a jury has reached a ‘seriously erroneous result’
as evidenced by: (1) the verdict being against the weight of the evidence; (2) the
damages being excessive; or (3) the trial being unfair to the moving party in some
fashion, i.e., the proceedings being influenced by prejudice or bias.” Holmes v. City of
Massillon, 78 F.3d 1041, 1045–46 (6th Cir. 1996). Where a party moves for a new trial
based on allegedly improper comments made by counsel, we analyze:

       the totality of the circumstances, including the nature of the comments,
       their frequency, their possible relevancy to the real issues before the jury,
       the manner in which the parties and the court treated the comments, the
       strength of the case (e.g. whether it is a close case), and the verdict itself.

Mich. First Credit Union v. CUMIS Ins. Soc’y, Inc., 641 F.3d 240, 249 (6th Cir. 2011)
(quoting City of Cleveland v. Peter Kiewit Sons’ Co., 624 F.2d 749, 756 (6th Cir. 1980))
(internal quotation marks omitted). If we determine that counsel made improper
comments, we may set aside the verdict only “if there is a reasonable probability that the
verdict of the jury has been influenced by such conduct.” Strickland v. Owens Corning,
142 F.3d 353, 358 (6th Cir. 1998) (quoting Peter Kiewit Sons’, 624 F.2d at 756) (internal
alteration and quotation marks omitted). The failure to object to the allegedly prejudicial
comments at trial “raise[s] the degree of prejudice which must be demonstrated in order
to get a new trial on appeal.” Strickland, 142 F.3d at 358. Our Court has described the
high level of deference that it affords to the trial court in determining whether improper
comments prejudiced the jury:

       [W]hether misconduct in a trial of a cause of action is of such a nature
       that a fair or impartial verdict cannot be reached is in the first instance for
       the trial court’s determination. The trial court is, of necessity, clothed
       with a great deal of discretion in determining whether an objectionable
       question is so prejudicial as to require a retrial. The trial court is in a far
       better position to measure the effect of an improper question on the jury
       than an appellate court which reviews only the cold record. It is for this
       reason that this Court has declared that the power to set aside [a] verdict
       for misconduct of counsel should be sparingly exercised on appeal.

Peter Kiewit Sons’, 624 F.2d at 756 (internal citations, quotation marks, and alterations
omitted).
No. 11-3445         Balsley, et al. v. LFP                                        Page 14


       On appeal, Defendant points to five types of statements made by Plaintiffs’
counsel during trial that it believes were improper and prejudicial. Defendant failed to
object to all but one of the statements, so Defendant is subject to a heightened showing
of prejudice with respect to the remaining comments. Strickland, 142 F.3d at 358.

       A.      Statements Regarding LFP’s Wealth

       Defendant first argues that Plaintiffs’ counsel made improper remarks
“hammering” Defendant’s wealth and comparing it to Plaintiffs’ “modest means.”
Plaintiffs contend that counsel’s comments were limited to permissibly questioning the
credibility of Defendant’s witnesses, who were all paid by Defendant, or, alternatively,
that the comments were not prejudicial.

               1.      Statements discussing Defendant’s law firm

       During trial, Defendant called as a witness Feigenbaum, the attorney who advised
Defendant that its republication of the Bosley photograph was “fair use” and whose law
firm was on retainer to advise Defendant on various matters related to publication.
Importantly, the law firm also represented Defendant at trial. Feigenbaum admitted on
cross-examination that Defendant’s retainer agreement with the law firm amounted to
approximately one-and-a-half million dollars per year. Feigenbaum also referred to
Defendant as a “substantial client” for the firm. During its closing argument, Plaintiffs’
counsel referred to Defendant as the law firm’s “$1.5 million client,” reiterated that
Defendant had a retainer agreement for “a million, five,” and stated that Defendant
“provides a tremendous amount of revenue” to the law firm. Defendant did not object
to those comments. Plaintiffs’ counsel then told the jury, without objection: “Maybe
whether Mr. Feigenbaum made a mistake is important to their law firm because of the
size of the client.” Ultimately, the district court did not find these comments improper
because they all related to the credibility of Feigenbaum’s testimony and the bias of
defense counsel. We agree.

       Plaintiffs’ counsel’s comments about Defendant’s retainer agreement with
Feigenbaum and his law firm, as well as the amount of revenue that the law firm makes
No. 11-3445          Balsley, et al. v. LFP                                      Page 15


from Defendant, did not enter impermissible areas of discussion. The fact that the
witness has an ongoing business relationship with Defendant and is paid by Defendant
is relevant to the witness’ credibility and bias. Additionally, the fact that the witness
gave Defendant the advice on fair use prior to publication of the Bosley photograph
means that the witness stands to lose if his advice is deemed incorrect by the jury. This
is clearly relevant to the witness’ credibility and bias. The comments were therefore
permissible.

                2.      Statements regarding witness earnings and employment

        Next, Defendant takes issue with a comment that Plaintiffs’ counsel made
regarding the earnings of defense expert Howdeshell. Plaintiffs’ counsel stated, without
objection by the defense, that Howdeshell was “an expert who, over the course of three
cases, has earned almost $100,000 in assisting LFP in litigation.” This comment was
not improper. The fact that Defendant’s expert was paid by Defendant and has received
consistent employment from Defendant is an inquiry relevant to the expert’s credibility.
See 2-35 Fed. Litig. Guide § 35.41 (Matthew Bender 2012). The facts of Howdeshell’s
employment and earnings were in evidence, and Plaintiffs’ statements were limited to
addressing this potential bias.

        Defendant also appeals an unobjected-to statement that “[t]he witnesses in this
case, Mr. Valcourt, Mr. Johnson, Mr. Hagen, and Mr. David, [are] four employees of
LFP who rely upon Larry Flynt for their living.” Such a statement is similarly not
improper because the witnesses’ employment relationship with Defendant is relevant to
their credibility and bias.

                3.      Statements regarding the parties’ resources

        Finally, Defendant argues that comments of Plaintiffs’ counsel impermissibly
compared the parties’ financial resources. Specifically, Plaintiffs’ counsel stated:

        [Defense counsel] said in his opening statement, “What this case is about,
        ladies and gentlemen, is money.” Make no mistake about it, and I agree
        with him; it is about money. But, not how you would think it’s about
        money. Larry Flynt’s company is a tremendously huge, successful
No. 11-3445        Balsley, et al. v. LFP                                         Page 16


       company. They sell Hustler Magazine and countless other magazines
       and products. Revenue from just the magazine is $1 million. They’ve
       got videos, casinos, toys.

Defendant objected, based on lack of evidence. Plaintiffs then said, without objection:

       It’s easy for [Defendant] to say, “You give us $1, and we’re going to
       appeal this thing. We’re going to appeal it until you can’t see straight.
       You are going to spend all your money and all your time.” Is that free
       speech? Is that freedom? No, it’s not. It’s “might makes right.” They
       publish articles, they publish photographs that have copyright because
       they can. And then they say, “Come get us, Catherine Bosley. You’re
       a TV reporter. Rick Brown, you put in concrete.” People of modest
       means who have stood up here and said we’re not going to let them do
       that.

These comments were made in response to Defendant’s own argument that the case was
about money, that Plaintiffs were only out to profit, that Defendant had a right to free
speech, and that Defendant would appeal an adverse ruling. Nonetheless, Defendant
argues that Plaintiffs’ comments amounted to a “pervasive” attempt to compare the
parties’ resources and an “improper . . . ‘appeal to class prejudice and pandering to the
perception that corporations wield disparate power.’”

       The majority of counsel’s discussion was permissible. However, counsel’s
statement that “Larry’s Flynt’s company is a tremendously huge, successful company”
may be improper, because it is not relevant to the credibility or bias of any witness, and
it was unnecessary to use that statement to inform the jury that Defendant pays the law
firm a high price for its representation. While counsel’s subsequent statement that
Plaintiffs are “[p]eople of modest means” is less problematic, it too may have been
improper.

       Nonetheless, we find that Defendant cannot demonstrate the required level of
prejudice. First, the comments were made to rebut Defendant’s own allegations that
Plaintiffs were money-grubbing and that Defendant would appeal an adverse verdict.
Second, the comments were not so egregious as to inflame the jury, and they covered a
short time period compared to the length of the trial and closing arguments. The
No. 11-3445        Balsley, et al. v. LFP                                         Page 17


comments here are similar to or even less prejudicial than comments made in other cases
where we did not find prejudice. See Bridgeport Music, Inc. v. Justin Combs Publ’g
(Justin Combs), 507 F.3d 470, 478–79 (6th Cir. 2007) (finding no prejudice in comments
that a corporate defendant was a “fancy,” “multi-million dollar company” from New
York City, while plaintiffs were small-town citizens, and that the jury should “tell the
world that what defendants did is not going to happen in Nashville, Tennessee” (internal
alterations omitted)), cert. denied, 129 S. Ct. 85 (2008); Strickland, 142 F.3d at 358–59
(finding that no prejudice arose from a question to the jury: “Do you want to live in a
world where [the corporate defendant] makes the rules . . . . You have an opportunity .
. . . to tell [the corporate defendant] . . . whether you stand for safe products and
decency”); Eisenhauer v. Burger, 431 F.2d 833, 837–38 (6th Cir. 1970) (finding no
prejudice in comments that a defendant lived in a trailer, his family business was “small
and impoverished,” and that evidence of his “financial situation” was not admitted).
Defendant’s attempt to analogize this case to Igo v. Coachmen Indus., Inc., 938 F.2d
650, 653–55 (6th Cir. 1991), and Pingatore v. Montgomery Ward & Co., 419 F.2d 1138,
1142 (6th Cir. 1969), is unsuccessful because the improper comments in those cases
were much more egregious, unsubstantiated, and prejudicial than the comments at issue
here.

        B.     Statement Regarding Larry Flynt’s Non-Appearance in Court

        Defendant next points to a remark made during closing argument regarding the
absence at trial of LFP owner Larry Flynt, but the presence of Mr. Flynt’s daughter,
Theresa Flynt. During closing argument, defense counsel averred that Larry Flynt was
unable to attend the trial because he was in a wheelchair and could not travel. Plaintiffs’
counsel responded:

        I think it’s important that Mr. Flynt isn’t here. [Counsel for Defendant]
        suggested do you want him to travel with his wheelchair. That man
        travels all over the country. Celebrating my father’s birthday, I saw him
        in Michigan. He travels. He could have traveled. He didn’t travel for
        a reason, and I think it’s important, ladies and gentlemen, who is their
        trial representative? Ms. Flynt. She had nothing to do with this
        magazine at all. She didn’t get up and testify, but she is a woman, and
No. 11-3445        Balsley, et al. v. LFP                                         Page 18


       doesn’t it make it seem more reasonable if you’ve got a woman
       representing your pornographic magazine? That’s why Mr. Flynt is not
       here, ladies and gentlemen.

Defendant failed to object to this statement at trial, but now argues that Plaintiffs’
counsel improperly made himself an unsworn witness, discussed evidence not in the
record, and induced the jury to believe that Theresa Flynt was a “plant.” The district
court agreed that Plaintiffs’ statement was improper but found no prejudice.

       We agree that the statement regarding Mr. Flynt’s ability to travel was improper
because it did not relate to issues in the trial and because counsel discussed facts not in
evidence. However, Defendant is subject to a heightened standard for showing prejudice
because it did not object to this statement. Strickland, 142 F.3d at 358. Defendant is
incapable of showing this high level of prejudice, because the comment was short given
the length and extent of closing arguments, and the district court cured the error by
instructing the jury that arguments of counsel are not evidence. See Peter Kiewit Sons’,
624 F.2d at 756.

       C.      Statement Regarding Deterrence

       Defendant next argues that Plaintiffs’ counsel improperly persuaded the jury that
it should punish Defendant in order to avoid similar future bad conduct by increasing its
award. During closing argument, Plaintiffs’ counsel stated, without objection by
Defendant:

       [Bosley] told you the law allows us to get money, and yes, we’re asking
       for money. There’s no question about it. But, the law permits us to do
       that because part of the statute [defense counsel] didn’t tell you about is
       a deterrent effect. A deterrent to deter people from violating others’
       copyrights.

Plaintiffs argue that this statement was proper because the copyright statute has a
purpose to deter infringement and because defense counsel had just explained the other
purposes of the statute except for deterrence. The district court felt that any error was
cured by the jury instructions and noted that the jury was not actually prejudiced because
the award was much lower than that requested.
No. 11-3445         Balsley, et al. v. LFP                                          Page 19


        It was likely improper for Plaintiffs’ counsel to mention “deterrence,” given that
punitive damages were not at issue in the trial. Counsel’s comment that Plaintiffs were
asking for money, followed by using the word “deterrence” three times, could be
construed as an attempt to entice the jury to punish Defendant with a high award.
Nonetheless, Defendant has not shown that Plaintiffs’ comment about deterrence
influenced the jury. Similar to this case is Strickland, where a plaintiff implicitly argued
that the jury should stand up to the corporate defendant, which the defense construed as
a request for punishment or punitive damages. 142 F.3d at 358. The court found no
prejudice on that basis because:

        Plaintiff’s counsel did not directly ask the jury to award punitive
        damages, nor did he ask the jury to base its award on non-compensatory
        factors such as Defendant’s net worth or income. Moreover, the jury’s
        total damage award of $ 1,767,462, consisting primarily of $ 1,500,000
        for [the plaintiff’s] pain and suffering, is not so large as to indicate that
        the jury intended to punish Defendant.

Id. at 359. Here, counsel’s comment was brief and did not directly request punitive
damages. The jury was never explicitly asked to base its award on non-compensatory
factors and indeed was instructed to base the award only on actual damages and profits.
Importantly, the jury’s total award was even less than the actual damages and profits that
Plaintiffs had calculated for them, indicating that the award was not increased to
accommodate a punitive effect. See id. Thus, the comment was not so prejudicial as to
require a new trial.

        D.      Reference to Bosley as Role Model

        Defendant also finds improper a statement in closing argument that Bosley is a
“role model.” Plaintiffs argue that the comment was made only after defense counsel
“spent a significant amount of time during his closing argument attempting to degrade
Bosley’s character and motives.” Plaintiffs’ counsel remarked:

        I have a daughter, who’s the most important thing in my life, and I tell
        her it’s okay to make mistakes. Nobody is perfect. Stand up for what
        you believe in and don’t give up. That’s what I tell her. Catherine
        Bosley, you made a mistake. You took your clothes off. Okay. You
No. 11-3445        Balsley, et al. v. LFP                                        Page 20


       can’t take that back. But, if my daughter turns out like Catherine Bosley,
       if she is able to live up to that role model of not giving up and sticking
       up for what she believes in, I will be one proud father.

The district court found the comment to be improper but not prejudicial. We agree.

       Looking to the totality of the circumstances, counsel’s comment that Bosley is
a role model for his daughter was brief and did not impermissibly characterize any of the
relevant facts or legal theories. It was tempered by the district court’s instruction that
the jury decide the case without regard to bias, prejudice, sympathy, or public opinion.
See Peter Kiewit Sons’, 624 F.2d at 756. We find no abuse of the district court’s
discretion in determining that Defendant has not shown the high level of prejudice
necessary to overturn the jury’s verdict based on this statement.

       E.      Statement that LFP Conceded Copyright Infringement

       Finally, Defendant takes issue with statements made by Plaintiffs’ counsel during
an exchange within Plaintiffs’ counsel’s opening remarks:

       [Plaintiffs’ Counsel]: It is undisputed that Catherine and Rick owned the
       photograph LFP published. It is undisputed at the time the photograph
       was published, it was protected by a copyright. It is undisputed that LFP
       did not seek or obtain permission from Ms. Bosley or Mr. Brown to
       publish that photograph. . . . You will hear from the law that what we
       have stipulated to or proven is that there was a copyright infringement.
       The issue becomes whether—
       [Defense Counsel]: Judge, I object to that. I have to object to that.
       [The Court]: Okay. To the word infringement?
       [Defense Counsel]: Your Honor, he said we stipulated to copyright
       infringement.
       [Plaintiffs’ Counsel]: I did not say that.
       [The Court]: Okay. Why don’t you—why don’t you clarify because I
       think everybody is in agreement about the case. So—
       [Plaintiffs’ Counsel]: You will see from the law, based upon the
       stipulations that we have, that there is an infringement of Catherine
       Bosley and Rick Brown’s copyright. There’s also an affirmative defense,
       as the Judge described to you, and that’s the defense that the Defendant
No. 11-3445         Balsley, et al. v. LFP                                         Page 21


        is putting on saying we were allowed to publish it even though it was
        copyrighted and even though you didn’t give us your permission because
        of the doctrine of fair use.

Defendant contends that Plaintiffs lied to the jury by stating that Defendant stipulated
to the issue at trial, namely, whether there was liability for copyright infringement, and
that the trial court made the improper remark even more prejudicial by allowing
Plaintiffs to repeat their statement.

        We do not find anything improper or erroneous in counsel’s statements.
Plaintiffs’ counsel first stated that the jury “will hear” during trial that the elements of
copyright infringement “have [been] stipulated to or proven,” at which point he was
interrupted (emphasis added). His second comment clarified that Plaintiffs will be able
to use the stipulations at hand to prove the elements of copyright infringement by
Defendant, but that Defendant was asserting an affirmative defense to the copyright
infringement that would preclude liability. Nothing was improper in this explanation.
Furthermore, the issue of the stipulations and the affirmative defense was frequently
explained throughout the trial by both parties, the judge, and the jury instructions. The
jury was repeatedly informed that, although the parties stipulated to the facts necessary
to prove the two elements of a direct copyright infringement claim, the fair use doctrine
raised by Defendant is a complete bar to copyright infringement liability. Consequently,
there was neither error nor prejudice stemming from Plaintiffs’ comment.

        In conclusion, the district court did not abuse its discretion in determining that
none of the contested comments of Plaintiffs’ counsel warrant a new trial.

III.    RULE 59 MOTION FOR A NEW TRIAL: PROFITS

        Defendant asserts that the district court abused its discretion in denying its Rule
59 motion for a new trial on the alternative basis that Plaintiffs failed to meet their
burden of showing an entitlement to profits and that the award of profits was excessive.
The pertinent statute on proving actual damages and profits for a direct copyright
infringement is 17 U.S.C. § 504(b), which provides:
No. 11-3445          Balsley, et al. v. LFP                                                Page 22


        The copyright owner is entitled to recover the actual damages suffered
        by him or her as a result of the infringement, and any profits of the
        infringer that are attributable to the infringement and are not taken into
        account in computing the actual damages. In establishing the infringer’s
        profits, the copyright owner is required to present proof only of the
        infringer’s gross revenue, and the infringer is required to prove his or her
        deductible expenses and the elements of profit attributable to factors
        other than the copyrighted work.

17 U.S.C. § 504(b).3 The jury was instructed on the burden of proof using the statutory
language.

        A.       Burden of Proof

        As an initial matter, we outline the burden of proof on each party in proving
profits under the statute. Section 504(b) unambiguously provides that the burden on the
copyright owner is “to present proof only of the infringer’s gross revenue” of the
infringing product, while the infringer must show not only “expenses” but also the
amount of the “profit attributable to factors other than the copyrighted work.” 17 U.S.C.
§ 504(b); H.R. Rep. No. 94-1476, at 161 (1976) (“[T]he burden of proof is on the
defendant in these cases; in establishing profits the plaintiff need prove only ‘the
infringer’s gross revenue,’ and the defendant must prove not only ‘his or her deductible
expenses’ but also ‘the element of profit attributable to factors other than the copyrighted
work.’”). Many other Circuits have determined that a copyright owner’s burden of
proving gross revenue requires that he or she demonstrate some sort of relationship
between the infringement and the gross revenue. See Thornton v. J. Jargon Co., 580 F.
Supp. 2d 1261, 1279–80 (M.D. Fla. 2008). The circuits place varying labels on the
requirement that plaintiffs show evidence of a “reasonable relationship,” “nexus,”
“connection,” “causal link,” etc. See William A. Graham Co. v. Haughey, 646 F.3d 138,
141 (3d Cir. 2011) (requiring that plaintiffs show “gross revenue” and a “causal nexus”),
cert. denied, 132 S. Ct. 456 (2011); Quantum Sys. Integrators, Inc. v. Sprint Nextel
Corp., 338 F. App’x 329, 333 (4th Cir. 2009) (“[W]e have held that any profits awarded

        3
          Section 504(b) governs recovery for a copyright owner’s actual damages and for recoverable
profits. The primary issue here is the recoverable profits. Section 504(c) also authorizes statutory
damages, which Plaintiffs did not seek.
No. 11-3445         Balsley, et al. v. LFP                                         Page 23


as damages for copyright infringement must be ‘reasonably related to the infringement.’
A copyright owner has the burden of demonstrating some causal link between the
infringement and the particular profit stream before the burden-shifting provisions of
§ 504(b) apply.” (citing Bonner v. Dawson, 404 F.3d 290, 294 (4th Cir. 2005))(internal
quotation marks omitted)); Andreas v. Volkswagen of Am., Inc., 336 F.3d 789, 796 (8th
Cir. 2003) (holding that the plaintiff must demonstrate a “nexus” between the
infringement and profits, but asserting that this burden should not be confused with the
defendant’s burden of “apportioning profits between various factors contributing to the
profits”); Davis v. Gap, 246 F.3d 152, 160 (2d Cir. 2001) (“It is true that a highly literal
interpretation of the statute would favor [the plaintiff by requiring it to] ‘present proof
only of the infringer’s gross revenue,’ leaving it to the infringer to prove what portions
of its revenue are not attributable to the infringement. Nonetheless, we think the term
‘gross revenue’ under the statute means gross revenue reasonably related to the
infringement, not unrelated revenues.” (internal citation omitted)); Univ. of Colo.
Found., Inc. v. Am. Cyanamid Co., 196 F.3d 1366, 1375 (Fed. Cir. 1999) (holding that
the plaintiff has the burden to show a “connection” between the infringement and
revenue before the burden shifts to the defendant); Taylor v. Meirick, 712 F.2d 1112,
1122 (7th Cir. 1983) (holding that, where a defendant individually sold multiple maps
including one of the plaintiff’s copyrighted maps, it was “not enough” for plaintiff to
show the gross revenue from sale of all of the maps, rather than the revenue from the
sale of only the infringing maps).

        Our Circuit has not yet had an opportunity to consider this issue, though several
of our cases have discussed the burden on the parties, generally. See Justin Combs,
507 F.3d at 483; Thoroughbred Software Int’l, Inc. v. Dice Corp, 488 F.3d 352, 360–61
(6th Cir. 2007); Johnson v. Jones, 149 F.3d 494, 506–07 (6th Cir. 1998). We must now
decide that question.

        The only statutory requirement on a copyright owner is proving gross revenue,
which is presumed to be the infringer’s profits until the infringer proves otherwise.
Defendant, however, contends that Plaintiffs in this case have the burden of proving
No. 11-3445             Balsley, et al. v. LFP                                                      Page 24


which portion of the profits are “attributable to” the Bosley photograph versus other
photographs or material within the magazine.4 This argument misinterprets the plain
language of § 504. The phrase “attributable to” appears twice in the statute: First, the
statute provides that a copyright owner is “entitled” to recover only those profits that are
“attributable to” the infringement of its copyrighted material. The final sentence of the
statute explains that the burden of proving which portions of that gross revenue are
“attributable to” or not attributable to the infringement is on the infringer—not the
copyright owner. “Where there is a commingling of gains, [the defendant] must abide
the consequences, unless he can make a separation of the profits so as to assure to the
injured party all that justly belongs to him.” Sheldon v. Metro-Goldwyn Pictures Corp.,
309 U.S. 390, 406 (1940); see Andreas, 336 F.3d at 796 (holding that “[a]ny doubt as to
the computation of costs or profits is to be resolved in favor of the plaintiff. If the
infringing defendant does not meet its burden of proving costs, the gross figure stands
as the defendant’s profits.” (citing Frank Music Corp. v. Metro-Goldwyn-Mayer, Inc.,
772 F.2d 505, 514 (9th Cir. 1985)) (internal quotation marks omitted)).

         Some courts have imprecisely utilized the first “attributable to” phrase in the
statute to describe a copyright owner’s burden of proving gross revenue.5 However,
reading the explanations in these cases in context, it is clear that the courts are
interpreting “attributable to” to mean different things with respect to each party. See
Andreas, 336 F.3d at 796 (describing the confusion on the parties’ burdens under § 504


         4
           Defendant’s attempt to categorize this case as an indirect profits case, which it alleges increases
the Plaintiffs’ burden of proof, is misplaced. First, it does not appear that a plaintiff has a higher burden
of proof in an indirect profits case compared with a direct profits case. See Andreas, 336 F.3d at 796 (“We
agree that in an indirect profits case the profits ‘attributable’ to the infringement are more difficult to
quantify. But that difficulty does not change the burden of proof established by the statute.”). In any
event, Defendant’s profits from the Bosley photograph are clearly direct, and not indirect. Id. (explaining
that indirect profits arise where “the infringers did not sell the copyrighted work, but used the copyrighted
work to sell another product”).
         5
           Our decision in Thoroughbred similarly imprecisely utilized the “attributable to” language when
outlining the copyright owner’s burden, likely due to the reasons described infra. In any event, in that case
the copyright owner was unable to present any nonspeculative gross revenue number, so the discussion
of its burden beyond that stage was dicta. Moreover, even if Thoroughbred had attempted to shift the
infringer’s statutory burden onto the copyright owner, stare decisis would require that we reject its novel
interpretation, which is inconsistent with its predecessor, Johnson, and contrary to the plain language of
the statute. See, e.g., Salmi v. Sec’y of Health & Hum. Servs., 774 F.2d 685, 689 (6th Cir. 1985); 6th Cir.
R. 206(c); see also Justin Combs, 507 F.3d at 483 (issued after Thoroughbred but following Johnson and
requiring the defendant to prove the “attributable to” element as outlined by statute).
No. 11-3445            Balsley, et al. v. LFP                                                    Page 25


due to courts’ use of inexact language). To the extent the phrase “attributable to” is
applicable to the copyright owner’s burden (though we believe that phrase should not
be used in reference to the copyright owner’s burden in order to prevent confusion), it
simply means that the gross revenue number that the copyright owner presents must have
a reasonable relationship to the infringing activity. When applied to the infringer as
outlined in the statute, however, “attributable to” means apportionment. See H.R. Rep.
No. 94-1476, at 161. Thus, despite courts’ imprecise use of the phrase “attributable to,”
it has been and remains the defendant’s burden to apportion the profits among its costs
and other elements that gave rise to its profits, proving causally why certain profits are
or are not attributable to the defendant’s infringement of the plaintiff’s copyrighted
material.

         Based on the plain language of the statute, we therefore reject Defendant’s
contention that it is Plaintiffs’ burden to prove that Defendant profited from the Bosley
photograph, or to prove which portions of Hustler’s profit, if any, are attributable to the
Bosley photograph. Plaintiffs have only one requirement: to prove Defendant’s gross
revenue. We agree with our sister Circuits in holding that this gross revenue number
must have a reasonable relationship—relevance, in other words—to the infringing
activity.6 By requiring that the gross revenue number put forth by the copyright owner
has a reasonable relationship to the infringing activity, we do not raise the burden on
copyright owners beyond that outlined by the plain language of the statute. It is merely
an implicit, common-sense element of proving gross revenue.                       See, e.g., Thornton,
580 F. Supp. 2d at 1280 (“At the summary judgment stage, Plaintiff must introduce non-
speculative evidence of this [reasonable] relationship, consistent with general damages
principles,” and “[t]his burden is supported by the policy of the statute.”).7 Thus, the


         6
           We emphasize that we do not impose the more stringent burden of proving a “causal connection”
on copyright owners, to the extent that such a label indicates a burden higher than the one outlined above.
See Thornton, 580 F. Supp. 2d at 1280. We fear that utilizing terms of causation will create continued
confusion as to whether the defendant retains the burden to prove which portions of its profits are
“attributable to” the infringement in terms of the apportionment of profits. 17 U.S.C. § 504(b).
         7
          Our invocation of the “reasonable relationship” language will not likely impact the way that
copyright cases are actually tried, as it is rarely the case that a plaintiff would present a gross revenue
number without suggesting why that number is related to the infringement.
No. 11-3445        Balsley, et al. v. LFP                                         Page 26


jury instructions issued below, which contained only the language of the statute, were
accurate.

       B.      Whether Plaintiffs Met Their Statutory Burden

       We now turn to the issue raised by Defendant: whether Plaintiffs met their
burden under § 504(b). We find that they have. Defendant admitted that the gross
revenue for its February 2006 issue of Hustler was $1,148,000. The relationship of the
infringement to that gross revenue number was demonstrated by the parties’ stipulation
that the Bosley photograph was published in the February 2006 issue. This evidence
was all that was required of Plaintiffs under the statute. See Davis, 246 F.3d at 160
(explaining that where a copyrighted poem is contained within an anthology of poetry,
the copyright owner’s burden would be simply to show the gross revenue from the
anthology that the poem is contained within, but noting that the plaintiff could not meet
its burden by showing the gross revenue from the infringer’s “publication of hundreds
of titles, including trade books, textbooks, cookbooks, etc.”); Taylor, 712 F.2d at 1122
(see map example discussed supra).

       The burden then shifted to Defendant, who ardently argued that none of its
profits were attributable to the Bosley photograph. Defendant reasoned that 99% of its
magazines are sold in shrink wrap, so no customer would know that the Bosley
photograph was featured in the magazine and, hence, no customer would have purchased
the magazine “because of” that photograph. In a similar vein, Defendant contended that
there was no mention of the Bosley photograph on the cover of the magazine or in the
Table of Contents (although the “Hot News Babes” contest itself was listed in the Table
of Contents). Defendant also called its expert Howdeshell, who theorized that none of
the profits were attributable to the Bosley photograph, except for possibly a licensing fee
that Defendant would have otherwise paid Plaintiffs for use of the Bosley photograph,
which Howdeshell estimated to be about $200.

       However, the jury was entitled to reject Defendant’s theory. We have previously
noted that where, as here, “the jury simply returned a numerical amount for damages,
and did not specify how it calculated damages, there is no way of knowing the jury’s
No. 11-3445         Balsley, et al. v. LFP                                       Page 27


reasons for rejecting defendants’ arguments,” so we must decide whether there was any
rational basis for the jury to discount Defendant’s arguments. Justin Combs, 507 F.3d
at 484. The jury was not unreasonable in rejecting the extreme and unconvincing
argument that nothing in the magazine other than the photograph on the magazine’s
cover or perhaps pictures in the table of contents can be the source of profits for the
magazine. And Defendant provided no authority holding that profits are “attributable
to” a copyrighted work only if a consumer purchased the defendant’s goods “because of”
the copyrighted work. Nonetheless, the jury probably did credit Defendant’s arguments
related to apportionment in part, because its award was lower than the profit calculation
by Plaintiffs. There was no abuse of discretion in rejecting Defendant’s theory that
Plaintiffs failed to meet their burden under the statute.

       C.      Amount of Profits

       The district court similarly did not abuse its discretion in upholding the amount
of profits awarded Plaintiffs by the jury. “[A] verdict is not excessive unless it clearly
exceeds the maximum that a jury could reasonably find to be compensatory for the
plaintiff’s loss.” Cotter v. Christus Gardens, Inc., No. 99-5996, 2000 U.S. App. LEXIS
33473, at *8 (6th Cir. Dec. 12, 2000) (citing Roush v. KFC Nat’l Mgmt. Co., 10 F.3d
392, 397 (6th Cir. 1993); Brewer, 749 F.2d at 529). “Unless the award is (1) beyond the
range supportable by proof or (2) so excessive as to shock the conscience, or (3) the
result of a mistake, we must let the award stand.” Cotter, 2000 U.S. App. LEXIS 33473,
at *8–9 (citing Leila Hosp. & Health Ctr. v. Xonics Med. Sys., Inc., 948 F.2d 271, 278
(6th Cir. 1991)). The jury found that Plaintiffs were owed only $135,000, or 8.5%
percent of the over one-million dollars that Defendant made from the February 2006
issue of Hustler. This amount does not clearly exceed the maximum or shock the
conscience, so it must be left intact.

IV.    CROSS-MOTIONS FOR ATTORNEY’S FEES

       Following the jury verdict, both Plaintiffs and Defendant moved for attorney’s
fees. Defendant requested fees on the assumption that it was the overall prevailing party
No. 11-3445         Balsley, et al. v. LFP                                        Page 28


since the district court had dismissed six of the seven claims against it prior to trial.
Plaintiffs considered themselves the prevailing party because the jury decided in their
favor on the sole claim brought to trial. The district court granted Plaintiffs $133,812.51
in attorney’s fees, but denied Defendant’s request for fees. We review a district court’s
decision to award attorney’s fees under the copyright act for an abuse of discretion.
Thoroughbred, 488 F.3d at 358. However, we review de novo the legal question of
which party is the prevailing party. Bridgeport Music, Inc. v. London Music, U.K.,
226 F. App’x 491, 493 (6th Cir. 2007) (citing Bailey v. Mississippi, 407 F.3d 684, 687
(5th Cir. 2005)).

       A.      Prevailing Party

       We must first determine de novo whether Plaintiffs, Defendant, both, or neither
were a “prevailing party” in the case below. Plaintiffs’ Complaint involved three federal
Copyright Act claims and four Ohio law claims. There is no question that Plaintiffs
were the prevailing party on their direct copyright infringement claim (count one), which
was submitted to the jury and resulted in a verdict in Plaintiffs’ favor. Similarly, it is
clear that Defendant was the prevailing party on the four Ohio law claims (counts four,
five, six, and seven), because those claims were adjudicated in Defendant’s favor under
Rules 12(b)(6) or 56. See, e.g., Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t
Health & Hum. Res., 532 U.S. 598, 603 (2001).

       The parties dispute which of them—if any—is the prevailing party on counts two
and three for contributory and vicarious copyright infringement. We find that neither
party prevailed on these claims. The parties jointly and voluntarily stipulated to
dismissal of these two claims, and the district court permitted that stipulation without
imposing prejudice. See Fed. R. Civ. P. 41(a) (explaining that a voluntary stipulation
of dismissal signed by all parties and filed by the plaintiff is presumed to be “without
prejudice” unless the notice or stipulation states otherwise). Under these circumstances,
the district court made no judicial determination as to a legal change in the relationship
of the parties but merely recognized the parties’ own mutual decision to remove those
claims from the district court’s consideration. See Chambers v. Time Warner, Inc.,
No. 11-3445             Balsley, et al. v. LFP                                                      Page 29


279 F. Supp. 2d 362, 365–66 (S.D.N.Y. 2003); see also Maker’s Mark Distillery v.
Diageo N. Am., Inc., 679 F.3d 410, 425 (6th Cir. 2012) (quoting Buckhannon, 532 U.S.
at 603, 605); Cadkin v. Loose, 569 F.3d 1142, 1149 (9th Cir. 2009), cert. denied, 130 S.
Ct. 1895 (2010); RFR Indus., Inc. v. Century Steps, Inc., 477 F.3d 1348, 1353 (Fed. Cir.
2007).

         Defendant invites this Court to decide that it is the “overall” prevailing
party—and thus was the only party entitled to fees—simply based on the number of
claims that it successfully defended. The Supreme Court has long rejected this position,
explaining that “the degree of [a party’s] success does not affect eligibility for a fee
award,” but only goes to the reasonableness of the amount of that award. Farrar v.
Hobby, 506 U.S. 103, 114 (1992) (citing Tex. State Teachers Ass’n v. Garland Indep.
Sch. Dist., 489 U.S. 782, 790, 793 (1989)) (internal alterations and quotations omitted).
Alternatively, Defendant suggests that it should receive at least “four sevenths (57.1%)”
of the fees for the entire action because it was successful on four of Plaintiffs’ original
seven claims. See id. Defendant then contends that it is entitled to attorney’s fees under
the Copyright Act, state law, or Federal Rule of Civil Procedure 54(d). Of course,
because we find that Defendant prevailed on only Plaintiffs’ state law claims, it may
only recover fees to the extent permissible under state law, and not under the Copyright
Act.8 See Thoroughbred, 488 F.3d at 362 (noting that success on non-copyright claims
“do[es] not bear on who prevailed under the Copyright Act” for the purpose of



         8
           Cases permitting a party to recover attorney’s fees under the Copyright Act for related pendent
state law claims all presuppose that the moving party actually prevailed on at least one federal copyright
claim, which is not the case here. E.g., Skokos v. Rhoades, 440 F.3d 957, 962 (8th Cir. 2006) (holding that
a party “who loses on the merits of his federal claims is not a ‘prevailing party’ for [42 U.S.C.] § 1988
purposes, just because he prevails on a related pendent state-law claim”); NOW v. Operation Rescue,
37 F.3d 646, 653 (D.C. Cir. 1994) (holding that “[a]n award of attorneys’ fees may properly extend to
related pendent state law claims if the party also prevails on its federal . . . claim” (emphasis added)); see
InvesSys, Inc. v. McGraw-Hill Cos., Ltd., 369 F.3d 16, 20 (1st Cir. 2004) (fees permitted where
adjudication of the non-copyright claim was necessary to the disposition of the copyright action);
Traditional Cat Ass'n, Inc. v. Gilbreath, 340 F.3d 829, 834 (9th Cir. 2003) (fees permitted where the
copyright and non-copyright claims are “related”); Entm’t Research Grp. v. Genesis Creative Grp.,
122 F.3d 1211, 1230 (9th Cir. 1997) (holding that fees are not available where the mixed claims “involved
completely different legal theories and questions”); see also Smith v. Robinson, 468 U.S. 992, 1006 (1984)
(holding that “fees are not properly awarded for work done on a claim on which a plaintiff did not prevail
and which involved distinctly different facts and legal theories from the claims on the basis of which relief
was awarded” (citing Hensley v. Eckerhart, 461 U.S. 424, 434–35, 440 (1983); Blum v. Stenson, 465 U.S.
886 (1984))).
No. 11-3445         Balsley, et al. v. LFP                                        Page 30


determining attorney’s fees). Instead, we consider each prevailing party’s entitlement
to fees under the claims they prevailed upon.

         B.     Plaintiffs’ Attorney’s Fees under the Copyright Act

         The Copyright Act permits an award of “reasonable attorney’s fees to the
prevailing party” in a copyright infringement case. 17 U.S.C. § 505; Thoroughbred,
488 F.3d at 361; Fed. R. Civ. P. 54(d)(2)(B)(ii). “The grant of fees and costs ‘is the rule
rather than the exception and they should be awarded routinely.’” Bridgeport Music,
Inc. v. WB Music Corp. (WB Music II), 520 F.3d 588, 592 (6th Cir. 2008) (quoting
Positive Black Talk, Inc. v. Cash Money Records, Inc., 394 F.3d 357, 380 (5th Cir.
2004)) (internal alteration omitted). However, the decision to grant attorney’s fees
remains within the trial court’s discretion. 17 U.S.C. § 505; Fogerty v. Fantasy, Inc.,
510 U.S. 517, 534 (1994). Thus, we must decide whether the district court abused its
discretion in awarding fees to Plaintiffs on their successful direct copyright infringement
claim.

         We utilize “four non-exclusive factors to determine whether to award attorney’s
fees in a copyright action.” Thoroughbred, 488 F.3d at 361 (citing Coles v. Wonder,
283 F.3d 798, 804 (6th Cir. 2002); Fogerty, 510 U.S. at 534 n.19). These four factors
include: “frivolousness, motivation, objective unreasonableness (both in the factual and
legal components of the case)[,] and the need in particular circumstances to advance
considerations of compensation and deterrence.” WB Music II, 520 F.3d at 588. These
factors may be “used to guide courts’ discretion, so long as such factors are faithful to
the purposes of the Copyright Act and are applied to prevailing plaintiffs and defendants
in an evenhanded manner.” Fogerty, 510 U.S. at 534 n.19. The district court applied
this analysis and found (1) that Defendant’s fair use defense was not frivolous; (2) that
Defendant’s motivation in publishing the Bosley photograph was improper in that it
sought to profit from the picture; (3) that Defendant’s fair use defense was reasonable
and appropriate; and (4) that deterrence was important in this case where Defendant “did
not undertake an extensive investigation to determine whether the material was
copyrighted when it appears that it should have.” The district court ultimately balanced
No. 11-3445         Balsley, et al. v. LFP                                          Page 31


the factors in Plaintiffs’ favor and awarded Plaintiffs fees for the portion of services that
it determined was attributable to litigating the direct copyright claim: $112,509, or 40%
of Plaintiffs’ total fees, plus $21,303.51 in costs.

        In its opening appellate brief, Defendant failed to analyze the case under the four-
factor Fogerty test. Instead, it discussed only why the district court correctly decided
that its invocation of the fair use doctrine was not frivolous under the first factor and
why Plaintiffs’ other claims were threadbare (which is not a relevant inquiry under the
four-factor test). Although Defendant does discuss the remaining factors in its reply
brief, that discussion is minimal. United States v. Perkins, 994 F.2d 1184, 1191 (6th Cir.
1993) (“Issues raised for the first time in a reply brief are not properly before this
court.”). Defendant has not shown or even properly alleged that the district court abused
its discretion by relying on clearly erroneous facts, improperly applying the law, or using
an erroneous legal standard. See Tahfs, 316 F.3d at 593. Furthermore, although
Defendant initially noted on appeal that it also disputed the allegedly excessive amount
of the fee award, Defendant has also abandoned that argument by failing to explain it.
We therefore affirm the award of fees.

        C.      Defendant’s Attorney’s Fees under State Law

        Because Defendant prevailed on all four of Plaintiffs’ state law claims by
successfully achieving dismissal or summary judgment, we look to whether state law
authorizes attorney’s fees on those claims. Alyeska Pipeline Serv. Co. v. Wilderness
Soc’y, 421 U.S. 240, 260 (1975). Defendant admits that Ohio law does not authorize
attorney’s fees for counts four (violation of Ohio common law right to privacy) and
seven (respondeat superior). Thus, Defendant is possibly entitled to fees on only the
right to publicity claim, under ORC § 2741.07(D)(1), and the ODTPA claim, under ORC
§ 4165.03(B).

        The district court determined that Defendant was not entitled to fees on the two
remaining claims because it believed that Plaintiffs filed both claims in good faith, given
that they relied on the same facts to support those claims as they did to support their
successful direct copyright infringement claim. Moreover, the ODTPA specifically
No. 11-3445        Balsley, et al. v. LFP                                        Page 32


permits an award of fees to a defendant only where a plaintiff filed its ODTPA claim
knowing it to be groundless, which the district court did not find to be so in this case.
ORC § 4165.03(B). Defendant does not point to any reason, such as the district court’s
improper application of law or reliance on erroneous facts or legal standards, to support
its argument. Instead, Defendant inaccurately complains that because it was the
prevailing party on the state claims, it was automatically entitled to fees. Because
Defendant presents no compelling or reasoned argument as to why the district court
might have abused its discretion, we affirm the denial of Defendant’s motion for
attorney’s fees.

                                    CONCLUSION

       For the reasons discussed above, we AFFIRM the district court’s orders.